Title: To Thomas Jefferson from C. W. F. Dumas, 10 July 1787
From: Dumas, Charles William Frederick
To: Jefferson, Thomas



Monsieur
Lahaie 10e. Juillet 1787

En réponse à la Lettre dont Votre Excellence m’a favorisé en date du 14e. Juin dernier, l’Extrait ci-joint fera connoître à Votre Excellence la démarche que j’ai dû faire aujourd’hui en conséquence auprès de Mr. Adams. Il me paroît nécessaire que Votre Excellence veuille bien lui confirmer de son côté promptement, ce que je lui mande de l’incertitude où Votre Excellence est, que la Caisse de Paris puisse payer mon semestre courant. J’ai lieu de croire que Mr. Adams a réussi dans l’objet de son voyage à Amsterdam. Il a passé très-rapidement ici, s’est arrêté peu à Amsterdam, et est retourné par une autre route à Londres. Ainsi je ne sais rien par lui de ses opérations.
Nous vivons ici dans les anxiétés journalieres que nous causent, outre la guerre civile, les séditions d’une canaille excitée, d’une partie des troupes corrompue, et d’une mauvaise Justice et Police entre autres à Lahaie. On s’occupe avec succès à purger et rétablir les troupes. Les deux autres maux sont invétérés, et leur cure très-difficiles. Ces deux monstres sont nourris par la politique infernale d’une des regences oligarchiques, pour ronger la république dès son origine.
Il n’y a rien du tout d’exagéré, ni qui ne soit vrai à la Lettre dans l’exposé de ma situation à Mr. Adams. J’ai même, pour qu’il ne s’imaginât pas qu’il y a de l’affectation de ma part, omis des circonstances qui l’agravent: par exemple que je suis malade avec mon Epouse et ma fille, et que le produit de ma petite ferme est si mauvais cette année qu’il ne vaut pas les fraix de l’entretien nécessaire et des Impôts.
Je suis avec grand respect, De Votre Excellence le très-humble et très-obeissant serviteur,

C W F Dumas

